922-/5
                                 ELECTRONIC RECORD




COA # 14-14-00085-CR                               OFFENSE: Aggravated Sexual Assault


STYLE: Cody Carr v The State of Texas             COUNTY: Harris


COA DISPOSITION: Affirmed                          TRIAL COURT: 183rd District Court


DATE: June 23, 2015    Publish: Yes                 TC CASE #:1405759




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Cody Carr v The State of Texas

CCA#

       A??ELLANT\*>                   Petition   CCA Disposition: °%2 **/5"
FOR DISCRETIONARY REVIEW IN CCA IS:              date              123-/5
                                                 JUDGE:

DATE:     /llpjk      7/J"                       SIGNED:.                    PC:_

JUDGE:     Iyj\                                  PUBLISH:                    DNP:




                                                                                       MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                            ELECTRONIC RECORD